Exhibit 10.12

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this "Agreement") is dated as of May 11, 2018, between
Caesar Capital Group, LLC (“Caesar”), Joseph W and Patricia G Abrams Family
Trust dtd 3/95 (“Abrams”), and Freedom Leaf Inc. (“FRLF”).

 

RECITALS

 

WHEREAS, Caesar and Abrams are the owners of 100% of the issued and outstanding
common shares of Cicero Transact Group, Inc., a Delaware corporation (“Cicero”
or the “Company”), consisting of 4,000 shares of common stock; and

 

WHEREAS, Caesar and Abrams desire to enter into an equity exchange with FRLF,
whereby Caesar and Abrams shall each assign 500 shares of Cicero common stock to
FRLF, which is equal to a Twenty-Five Percent (25%) equity interest in Cicero,
in exchange for Six Million (6,000,000) shares of FRLF common stock, to be
issued as 3,000,000 shares of common stock to each of Caesar and Abrams.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1.    Securities Exchange.

 

(a)             In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
Caesar and Abrams agree to each assign to FRLF 500 shares of Cicero common
stock, which is equal to a Twenty-Five Percent (25%) equity interest in Cicero
in aggregate, (the “Cicero Equity”), in exchange for Six Million (6,000,000)
shares of common stock of FRLF (the "FRLF Equity"), which is to be issued as
3,000,000 shares of common stock to each of Caesar and Abrams. Caesar, Abrams
and FRLF agree to take all actions which are necessary in order to assign the
Cicero Equity and issue the FRLF Equity, and the Additional FRLF Equity (if
necessary), respectively. If, on the six month anniversary of this Agreement,
the FRLF Equity has a Market Value of less than $1,500,000, FRLF shall cause
additional shares (the “Additional FRLF Equity”) of common stock to be issued
equally to Caesar and Abrams such that the aggregate value of the FRLF Equity
and the Additional FRLF Equity equal $1,500,000. The term “Market Value”, shall
be defined as the closing price of the FRLF common stock on the trading day
immediately prior to the six month anniversary date of this Agreement. If FRLF
fails to issue the Additional FRLF Equity within three business days of the six
month anniversary date of this Agreement, it shall be considered a breach of
this Agreement by FRLF.

 

(b)            The closing under this Agreement (the "Closing") shall take place
upon the satisfaction of each of the conditions set forth in Sections 4 and 5
hereof (the "Closing Date").

 

(c)            At the Closing, Caesar and Abrams shall assign to FRLF the Cicero
Equity, and FRLF shall issue to Cicero, a certificate evidencing the FRLF
Equity. The Cicero Equity and the FRLF Equity are intended to have the exact
same value, where the same aggregate price is being exchanged.

 

(d)            Each Party understands that (i) the sale or re- sale of the
Cicero Equity and FRLF Equity, respectively, has not been and is not being
registered under the 1933 Act or any applicable state securities laws, and the
shares assigned and issued may not be transferred unless (a) the share are sold
pursuant to an effective registration statement under the 1933 Act, (b) each
Party shall have delivered to the other Party, at the cost of the Party
requesting free trading status, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in comparable transactions
to the effect that the shares to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration, (c) the shares are
sold or transferred to an "affiliate" (as defined in Rule 144 promulgated under
the 1933 Act (or a successor rule) ("Rule 144")) of the Party holding the shares
who agrees to sell or otherwise transfer the shares only in accordance with this
Section 2(f); (ii) any sale of such shares made in reliance on Rule 144 may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any re-sale of such shares under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither Party nor any other person is under any
obligation to register such Shares under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder (in
each case).

 

 

 



 1 

 

 

2.   Representations, Warranties and Covenants of Caesar and Abrams. Caesar and
Abrams, severally, hereby make the following representations and warranties to
FRLF, and covenants for the benefit of FRLF:

 

(a)                This Agreement has been duly authorized, validly executed and
delivered by Caesar and Abrams, and is a valid and binding agreement and
obligation of Caesar and Abrams enforceable against Caesar and Abrams in
accordance with its terms, subject to limitations on enforcement by general
principles of equity and by bankruptcy or other laws affecting the enforcement
of creditors' rights generally, and Caesar and Abrams have full power and
authority to execute and deliver the Agreement and the other agreements and
documents contemplated hereby and to perform their obligations hereunder and
thereunder.

 

(b)            Caesar and Abrams understand that the FRLF Equity is being issued
in reliance on specific provisions of Federal and state securities laws and that
FRLF is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Caesar and Abrams set forth
herein for purposes of qualifying for exemptions from registration under the
Securities Act of 1933, as amended (the "Securities Act ") and applicable state
securities laws.

 

(c)            Caesar and Abrams are each an "accredited investor" as defined
under Rule 501 of Regulation D promulgated under the Securities Act.

 

(d)            Caesar and Abrams and their affiliates (collectively, the
"Covered Persons"), are not subject to any of the "Bad Actor" disqualifications
described in Rule 506(d)(l)(i) to (viii) under the Securities Act (a
"Disqualification Event”'), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). Cicero has exercised reasonable care to determine whether
any Covered Person is subject to a Disqualification Event.

 

(e)            Caesar and Abrams are and will be acquiring the FRLF Shares for
each of their own respective accounts, for investment purposes, and not with a
view to any resale or distribution in whole or in part, in violation of the
Securities Act or any applicable securities laws.

 

(f)             The issuance of the FRLF Equity is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) and/or
4(a)(5) thereof. Caesar and Abrams understand that the Securities purchased
hereunder are "restricted securities," as that term is defined in the Securities
Act and the rules thereunder, have not been registered under the Securities Act,
and that none of the FRLF Equity can be sold or transferred unless they are
first registered under the Securities Act and such state and other securities
laws as may be applicable or FRLF receives an opinion of counsel reasonably
acceptable to FRLF that an exemption from registration under the Securities Act
is available (and then the FRLF Equity may be sold or transferred only in
compliance with such exemption and all applicable state and other securities
laws).

 

Caesar and Abrams own and hold, beneficially and of record, the entire right,
title, and interest in and to the Cicero Equity free and clear of all rights and
Encumbrances (as defined below). Caesar and Abrams have full power and authority
to vote, transfer and dispose of the Cicero Equity free and clear of any right
or Encumbrance other than restrictions under the Securities Act and applicable
state securities laws. "Encumbrances" shall mean any security or other property
interest or right, claim, lien, pledge, option, charge, security interest,
contingent or conditional sale, or other title claim or retention agreement,
interest or other right or claim of third parties, whether perfected or not
perfected, voluntarily incurred or arising by operation of law, and including
any agreement (other than this Agreement) to grant or submit to any of the
foregoing in the future.

 

 

 

 



 2 

 

 

3.    Representations, Warranties and Covenants of FRLF. FRLF represents and
warrants to Caesar and Abrams, and covenants for the benefit of Caesar and
Abrams, as follows:

 

(a)             FRLF has been duly incorporated and is validly existing and in
good standing under the laws of the state of Nevada, with full corporate power
and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to register or qualify
would not have a Material Adverse Effect. For purposes of this Agreement,
"Material Adverse Effect" shall mean any material adverse effect on the
business, operations, properties, prospects, or financial condition of FRLF and
its subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of FRLF to perform
any of its obligations under this Agreement in any material respect.

 

(b)            The FRLF Equity has been duly authorized by all necessary
corporate action and, when paid for or issued in accordance with the terms
hereof, the FRLF shall be validly issued and outstanding, fully paid and
non-assessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.

 

(c)             This Agreement has been duly authorized, validly executed and
delivered on behalf of FRLF and is a valid and binding agreement and obligation
of FRLF enforceable against FRLF in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors' rights generally, and FRLF
has full power and authority to execute and deliver the Agreement and the other
agreements and documents contemplated hereby and to perform its obligations
hereunder and thereunder.

 

(d)             The execution and delivery of the Agreement and the consummation
of the transactions contemplated by this Agreement by FRLF, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) FRLF's certificate of incorporation or by-laws, or (B) of any
material provision of any indenture, mortgage, deed of trust or other material
agreement or instrument to which FRLF is a party or by which it or any of its
material properties or assets is bound, (ii) result in a violation of any
provision of any law, statute, rule, regulation, or any existing applicable
decree, judgment or order by any court, Federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over FRLF,
or any of its material properties or assets or (iii) result in the creation or
imposition of any material lien, charge or encumbrance upon any material
property or assets of FRLF or any of its subsidiaries pursuant to the terms of
any agreement or instrument to which any of them is a party or by which any of
them may be bound or to which any of their property or any of them is subject
except in the case of clauses (i)(B), (ii) or (iii) for any such conflicts,
breaches, or defaults or any liens, charges, or encumbrances which would not
have a Material Adverse Effect.

 

(e)             The delivery and issuance of the FRLF Equity in accordance with
the terms of and in reliance on the accuracy of Caesar’s and Abrams’
representations and warranties set forth in this Agreement will be exempt from
the registration requirements of the Securities Act.

 

(f)             No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of FRLF is
required in connection with the valid execution and delivery of this Agreement
or the offer, sale or issuance of the FRLF Equity or the consummation of any
other transaction contemplated by this Agreement.

 

(g)            FRLF has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
FRLF Equity hereunder. Neither FRLF nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
FRLF Equity, or similar securities to, or solicit offers with respect thereto
from, or enter into any preliminary conversations or negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the FRLF Equity under the registration
provisions of the Securities Act and applicable state securities laws. Neither
FRLF nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the FRLF Equity.

 

(h)            FRLF represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange.

 

 

 



 3 

 

 

4.    Conditions Precedent to the Obligation of FRLF to Consummate the Exchange.
The obligation hereunder of FRLF to issue and deliver the FRLF Equity to Caesar
and Abrams and consummate the Exchange is subject to the satisfaction or waiver,
at or before the Closing Date, of each of the conditions set forth below. These
conditions are for FRLF's sole benefit and may be waived by FRLF at any time in
its sole discretion.

 

(a)             Caesar and Abrams shall have executed and delivered this
Agreement.

 

(b)            Caesar and Abrams shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by Caesar and Abrams
at or prior to the Closing Date.

 

(c)             The representations and warranties of Caesar and Abrams shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.

 

5.    Conditions Precedent to the Obligation of Caesar and Abrams to Consummate
the Exchange. The obligation hereunder of Caesar and Abrams to assign the Cicero
Equity, accept the FRLF Equity, and consummate the Exchange is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below. These conditions are for Caesar’s and Abrams’ benefit and may
be waived by the Caesar and Abrams at any time in their sole discretion.

 

(a)             FRLF shall have executed and delivered this Agreement.

 

(b)            FRLF shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by FRLF at or prior to the Closing
Date.

 

(c)             Each of the representations and warranties of FRLF shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such d a t e .

 

(d)            No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement at or
prior to the Closing Date.

 

(e)             As of the Closing Date, no action, suit or proceeding before or
by any court or governmental agency or body, domestic or foreign, shall be
pending against or affecting FRLF, or any of its properties, which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto. As of the Closing Date, no action, suit,
claim or proceeding before or by any court or governmental agency or body,
domestic or foreign, shall be pending against or affecting FRLF, or any of its
properties, which, if adversely determined, is reasonably likely to result in a
Material Adverse Effect.

 

6.    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction. Each of the Parties consents to
the exclusive jurisdiction of the Federal courts whose districts encompass any
part of the State of New York in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions. Each Party waives its
right to a trial by jury. Each Party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such Party at its address
set forth herein. Nothing herein shall affect the right of any Party to serve
process in any other manner permitted by law.

 

 

 



 4 

 

 

7.    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 7),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.

 

(a)if to the Company:   Freedom Leaf Inc.   3571 E. Sunset Road Suite 420   Las
Vegas, NV 89120   Attention: Clifford J. Perry   Chief Executive Officer





 

(b)if to Abrams:   Joseph Abrams   131 Laurel Grove Avenue   Kentfield, CA 94904

 



(c)if to Caesar:   Name: Michael Woloshin   Caesar Capital Group, LLC   15 Birch
Court   Ossining, NY 10562

 



All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.

 

8.    Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the Parties.

 

9.     Counterparts. This Agreement may be executed by facsimile signature and
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

 



 5 

 

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.

 



   

 

Freedom Leaf Inc.

 

 

By: /s/ Clifford J. Perry        

Name: Clifford J. Perry

Title: Chief Executive Officer

 

 

 

Caesar Capital Group, LLC

 

 

By: Michael Woloshin        

Name: Michael Woloshin

Title: Managing Member

 

 

 

Joseph W and Patricia G Abrams Family Trust dtd 3/95

 

 

By: Joseph Abrams        

Name: Joseph Abrams

 



 

 

 

 

 

 

 

 

 



 6 

 

